Citation Nr: 0828533	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  05-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently rated as 10 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee, 
dated in October 2003 which rated the veteran's bilateral pes 
planus as 10 percent disabling, and dated in January 2004, 
which denied service connection for degenerative disc disease 
of the lumbar spine.

The claim for entitlement to service connection for 
degenerative disc disease of the lumbar spine disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The veteran's bilateral pes planus is not more than a 
moderate impairment, manifested by pain on use of the feet.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral pes planus, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 4.73, 
Diagnostic Codes 5276, 5279, 5310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, the notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In October 2003, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  In May 2005, the veteran 
indicated that he had no additional evidence to submit in 
support of his claim.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating, in Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to 
notify in this case has been satisfied.

The Board acknowledges that the notice sent to the veteran in 
September 2003 does not meet the requirements of Vazquez-
Flores and is not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the September 2003 notice he was told to 
submit evidence showing that his service-connected disorder 
had worsened.  He was informed that this evidence may include 
a statement from his doctor containing the physical and 
clinical findings, the results of any laboratory tests or x-
rays, and the dates of examinations and tests.  He was also 
informed that he may submit statements from other individuals 
describing their personal observations as to how the 
veteran's disability has become worse.  In addition, he was 
told that if he had not recently been examined or treated by 
a doctor and was unable to submit other evidence of increased 
disability, he could submit his own statement describing his 
symptoms, their frequency and severity, and other 
involvement.  In addition, the April 2005 statement of the 
case included the schedular criteria and diagnostic code 
needed to support an increased rating for the veteran's 
disability.  Based on the evidence above, the veteran can be 
expected to understand from the September 2003 letter from 
the RO what was needed to support his increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made in his August 2003 Authorization and Consent to Release 
Information in which he discussed the severity of his 
disability and its affect on his daily life.  He indicated 
that prolonged walking resulted in increased pain and that 
his disability caused him to miss work.  In his December 2003 
notice of disagreement, he stated that he missed four months 
of work due to his disability and that he had swelling and 
pain on manipulation and use.

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.  
For these reasons, the Board finds that adequate notice was 
provided to the appellant prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of 
the musculoskeletal system that becomes painful on use.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions regarding the avoidance of pyramiding do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including flare ups.  
38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the interphalangeal, metacarpal, and tarsal joints 
of the lower extremities are considered minor joints.  
38 C.F.R. § 4.45.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  It should also be noted that use of terminology such 
as severe by VA examiners and others, although an element to 
be considered by the Board, is not dispositive of an issue.  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The veteran's bilateral pes planus is currently rated as 10 
percent disabling pursuant to Diagnostic Code 5276 of VA's 
Schedule for Rating Disabilities of the musculoskeletal 
system, which provides the rating criteria for acquired 
flatfoot.  Under this diagnostic code provision, a 10 percent 
disability rating is warranted for unilateral or bilateral 
moderate acquired pes planus with weight-bearing line over or 
medial to the great toe, inward bowing of the tendo Achillis, 
pain on manipulation and use of the feet.  A 30 percent 
disability rating is warranted for severe bilateral acquired 
flatfoot manifested by marked deformity (pronation, 
abduction, etc.), accentuated pain on manipulation and use 
accentuated, indications of swelling on use of the feet, and 
characteristic callosities.  The maximum 50 percent 
disability rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

Diagnostic Code 5279 provides the rating criteria for 
anterior metatarsalgia of the foot, either unilateral or 
bilateral.  The maximum disability rating under this 
diagnostic code provision is 10 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5279.

A VA joints examination report dated in September 2003 shows 
that the veteran reportedly began having bilateral foot pain 
during service as a military police officer, which required a 
lot of walking daily.  He was treated for bilateral foot 
pain, which was exacerbated by prolonged standing and 
walking.  He reported that the bilateral foot pain had gotten 
progressively worse over the years.  Examination of the feet 
revealed some evidence of flat feet, however it was not 
significant.  He still had some degree of arching of both 
feet.  There was no evidence of significant deformity, or 
pain or tenderness on palpation of either foot.  His 
condition was diagnosed as flat feet.  The examiner noted 
that there had been no surgical intervention and that he had 
a mild degree of flat feet, bilaterally.  An x-ray 
examination of the feet revealed osseous structures that were 
intact without evidence of fracture or dislocation.  There 
was spurring involving the first MTP (metatarsophalangeal) 
joints on both feet bilaterally.  Otherwise, the examination 
of the feet was unremarkable.

A September 2003 private medical record reflects the 
veteran's complaints of worsening bilateral foot pain.

VA medical records dated in December 2003 reflect the 
veteran's complaints of arthritis in his feet.  It was noted 
that he had bilateral pes planus with plantar fasciitis.  He 
indicated that bilateral foot pain, in part, led him to 
retire from his job.  He was diagnosed with pes planus and 
told to use orthotics daily and to perform daily stretching 
exercises.

As indicated above, the veteran's bilateral pes planus is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5276.  His bilateral pes planus is no more 
than moderate in nature, manifested by complaints of pain.  
However, there was no evidence of a severe bilateral foot 
impairment manifested by marked deformity, indications of 
swelling on use, or characteristic callosities.  Thus, a 
disability rating in excess of 10 pursuant to the rating 
criteria available under Diagnostic Code 5276 is not 
warranted.

The Board has considered the potential application of 
Diagnostic Code 5279, which provides the rating criteria for 
anterior metatarsalgia of the feet, in obtaining a disability 
rating higher than 10 percent.  However, as 10 percent is the 
maximum disability rating available under this diagnostic 
code provision, a greater disability rating under this 
diagnostic code provisions would not be warranted.

The Board also finds that no other potentially applicable 
diagnostic code provisions afford the veteran a higher 
disability rating for his bilateral pes planus disability.  
There was no evidence of a moderately severe foot injury, 
malunion of the tarsal or metatarsal bones, pes cavus, or a 
moderately severe impairment to muscle group X to warrant a 
higher disability rating under Diagnostic Codes 5283, 5284, 
5278, or 5310, respectively.  See 38 C.F.R. §§ 4.71a, 4.73.

The U.S. Court of Appeals for Veterans Claims (Court), in 
DeLuca held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007).  The Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, the provisions of 38 C.F.R.§§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson, 9 Vet. 
App. at 11.  Inasmuch as Diagnostic Code 5276 is not based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40, 
4.45 and 4.59 do not apply.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating for bilateral pes 
planus.

The Board further finds that the schedular criteria are 
adequate to evaluate the bilateral pes planus disability, and 
that assignment of evaluation higher than 10 percent, on an 
extra-schedular basis, is not warranted.  The above 
determinations are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the discrete manifestations of the 
veteran's bilateral foot disability are so exceptional or so 
unusual a disability picture as to warrant an increased 
rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  
The Board acknowledges the veteran's reports that he lost 
about four months of work and retired from his job due in 
part to his bilateral pes planus disability.  However, the 
veteran did not submit any objective evidence to corroborate 
his statements.  In addition, the Board notes that 
substantial interference with employment is contemplated in 
the 10 percent evaluation.  Here, there is no showing that 
the bilateral pes planus disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App.  88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

The Board recognizes the veteran's own contention as to the 
severity of his bilateral pes planus disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as whether the current 
symptoms satisfy diagnostic criteria.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board acknowledges that the 
veteran is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  As a result, the veteran's own assertions do 
not constitute competent medical evidence in support of an 
increased rating for a bilateral pes planus disability.

In sum, the weight of the credible evidence demonstrates that 
the veteran's bilateral pes planus disability warrants no 
more than a 10 percent rating at any time during the pendency 
of this appeal.  Hart v. Mansfield, 21 Vet. App.  505 (2007).  
As the preponderance of the evidence is against the claim for 
an increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating greater than 10 percent for bilateral pes 
planus, is denied.


REMAND

The veteran claims that he has a lumbar spine disability that 
is related to his service.  Specifically, he contends that 
his lumbar spine disability is secondary to his service-
connected bilateral foot disability.

The service medical records are void of a diagnosed lumbar 
spine disability.

On VA examination in September 2003, the veteran complained 
of progressive low back pain for twenty-three years that he 
related to his bilateral foot disability.  He was diagnosed 
with a history of chronic low back pain which was most likely 
secondary to degenerative disc disease.

In a January 2004 private medical opinion, the veteran's 
physician Dr. H. W. Dennis, D.C., opined that his low back 
pain was as likely as not to be caused by his chronic feet 
problems.  In November 2004, the RO requested a VA 
examination and opinion as to whether there was any 
relationship between the veteran's service-connected 
bilateral foot disability and lumbar spine disability.

On VA examination in January 2005, the VA examiner opined 
that it was unlikely that his current low back disability was 
causally related to his service-connected pes planus 
condition.  The examiner indicated that the case was reviewed 
with a senior podiatrist and that to their knowledge, there 
was no causal link between pes planus and lumbar spine 
disease.  The examiner further opined that the veteran's 
altered gait from the pes planus may more likely than not 
cause exacerbation of his low back pain, but the underlying 
reason for his back pain is spondylolisthesis, which is 
typically a developmental problem that occurs as an 
individual enters the teen years.

To date, apparently because the veteran has sought service 
connection on a secondary basis only, VA has not investigated 
whether direct service connection is warranted.  On remand, 
VA should consider whether direct service connection is 
warranted.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000) (holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran's 
claims folder to the examiner who 
conducted the January 2005 VA spine 
examination, or if the examiner is no 
longer available, a suitable replacement, 
to request that the examiner prepare an 
addendum to the report.  He need not be 
re-examined unless an examination is 
deemed necessary.  The examiner should 
opine as to whether it is at least as 
likely as not that the veteran's lumbar 
spine disability is related to or had its 
onset during service or within one year of 
his discharge from active duty or is 
related to any incident of service.  The 
examiner must also opine whether it is at 
least as likely as not that the veteran 
has a low back disability that was 
aggravated by his service-connected 
bilateral pes planus.  The rationale for 
any opinion expressed should be set forth 
in a legible report.

2.  Thereafter, readjudicate the claim.  
If any benefits sought on appeal are not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


